IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-52,064-03


                      EX PARTE LARRY DOUGLAS JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 98-149-K368C IN THE 368TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and indecency with a child and sentenced to imprisonment for life and twenty years,

respectively. The Third Court of Appeals affirmed his convictions. Jones v. State, No. 03-98-00639-

CR (Tex. App.—Austin Mar. 2, 2000) (not designated for publication).

        Applicant contends, among other things, that the complainant’s testimony was coached and

coerced. Applicant submitted a document purporting to be an affidavit from the complainant. The

trial court found that this document was fraudulent and concluded that Applicant had abused the
                                                                                                   2

writ.

        We find that Applicant has submitted false evidence. We dismiss his application and cite

him for abuse of the writ. Applicant has waived and abandoned any contention that he might have

in regard to his convictions, at least insofar as existing claims that he could have or should have

brought in the application. Ex parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); Middaugh v.

State, 683 S.W.2d 713 (Tex. Crim. App. 1985); Ex parte Emmons, 660 S.W.2d 106 (Tex. Crim.

App. 1983). Additionally, based on Applicant’s submission of false evidence, we find that Applicant

has filed a frivolous lawsuit.

        We instruct the Clerk of the Court of Criminal Appeals not to accept the instant application

for a writ of habeas corpus, or any future application relating to these convictions unless Applicant

shows in such an application that any claims presented have not been raised previously and that they

could not have been presented in a previous application for a writ of habeas corpus. Ex parte Bilton,

602 S.W.2d 534 (Tex. Crim. App. 1980).

        Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Filed: August 21, 2019
Do not publish